For an equitable adjustment of the controversy between litigants, an understanding of the facts is essential. A.I. Bettencourt, the plaintiff, and his wife, Laura Bettencourt, dwelled together as husband and wife for more than thirty years. Nine children were born to this union, one of whom is the defendant. The defendant was employed at Astoria when he received a newspaper clipping from a sister relating to the domestic discord said to be existing between his father and mother. He testified, and his testimony is supported, that, believing his mother was being imposed upon by his father, he hurried home. Upon his arrival he found that a divorce suit was pending between his parents. The defendant knew that the farm home and the personal property situate thereon was accumulated by the mutual daily toil of his father and mother. A settlement of the property rights was brought about. At the time of this settlement, the farm was encumbered by a mortgage of $1,500. The plaintiff proposed that, if his wife would pay him $4,000, she could have that property as her own, together with the personal property, subject to the mortgage upon the land. The wife refused the offer, but made a counter-proposal consisting of an offer of $3,000 which plaintiff accepted. Pursuant to this compromise agreement, they borrowed $4,500 and secured the payment of that sum by a mortgage upon the farm home, and from the borrowed sum, satisfied the mortgage of $1,500, and the remainder of the $4,500 was paid and received by plaintiff in consideration of his promise to execute a conveyance of the property to his wife. There was also a second mortgage made by the plaintiff and his wife in favor *Page 512 
of John F. Kaufman for the sum of $561.52 for consideration as commission for securing the loan.
The plaintiff upon obtaining possession of the $3,000 secured by the mortgage on their farm home, withdrew other moneys that he possessed from a bank in Salem, and instead of carrying out his agreement to execute the conveyance to the real and personal property, got in his motor-car and departed for the State of California. The testimony shows that the farm home is worth about $8,000 and is encumbered by a mortgage indebtedness for about $62 an acre. The testimony shows that the defendant was placed in possession of the property by his mother as her representative with the knowledge and approval of plaintiff. The record shows that he has prudently and carefully conducted the farm operation; that he has committed no waste, and that plaintiff is not entitled to an accounting or other relief. Wherefore, the cause is affirmed.                                            AFFIRMED.
RAND, C.J., and BEAN and BELT, JJ., concur.